DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/26/2020 has been entered. Claims 27-32 were added new. Claims 1-13, 17b and 18b were cancelled. Claims 14-32 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections.  
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 14-26 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The examiner notes that Sicard (U.S. Pre-Grant Publication No. 2014/0356172) does not sufficiently teach wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a) because there is no written description support for the claimed limitation “wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition”.
Claim Objections
Claim 31 is objected to because of the following informalities: Claim 31 contains two periods, one at the end of the first line and another at the end of the claim.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 14 recites “wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition”. This is feature is not shown in the drawings including figure 3. Figure 3 only shows that the rearward sealing plate is above or at level with the rear upper plane.


    PNG
    media_image1.png
    280
    611
    media_image1.png
    Greyscale


 Therefore, the claimed rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 14 recites “the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition”. The originally filed specification is silent of this feature. Furthermore, figure 3 of the drawings show that the rearward sealing plate is above or at level with the rear upper plane. Therefore, there is no written description support for the rearward sealing plate extending at least partially between the rear upper plane and the rear lower plane. See enlarged figure 3 below.

    PNG
    media_image1.png
    280
    611
    media_image1.png
    Greyscale

Claims 15-29 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites “an other of the rear upper plane and the rear lower plane overlapping with the fillet”. The claimed “an other” is not understood and does not particularly point out and distinct the claimed subject matter.

Claim 18 recites “an other of the front upper plane and the lower front plane entering the forward sealing plate through the filler”. The claimed “an other” is not understood and does not particularly point out and distinct the claimed subject matter.

Allowable Subject Matter
Claims 30 and 32 are allowed.
Claims 31 would be allowable if rewritten or amended to overcome the formality objection.
Claims 14-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Claim 30 contains allowable subject matter because there is no motivation to modify the prior arts to create the claimed invention.
In the closest prior art, Airey (U.S. Patent No. 5,924,699) teaches a rotor blade for disposition in a hot gas duct of a turbomachine, the rotor blade comprising: an airfoil (22; figure 2); an inner platform (28) radially inwardly of the airfoil (as shown; figure 2), the inner platform having a chamber formed in the platform (see annotated figure 2 below), the chamber being radially outwardly bounded by an inner shroud (26) of the inner platform and axially bounded between a forward chamber wall (36) and a rearward chamber wall (38) of the inner platform; a forward sealing plate (see annotated figure 2 below) disposed at the forward chamber wall extending axially forwardly away from the chamber (see annotated figure 2 below); a rearward sealing plate (see annotated figure 2 below) disposed at the rearward chamber wall extending axially rearwardly away from the chamber (see annotated figure 2 below); and an axial partition (see annotated figure 2 below) disposed in the chamber, the axial partition dividing the chamber into a radially inner chamber wall region and a radially outer chamber wall region (see annotated figure 2 below), the axial partition when viewed in an axial cross section, extending into the forward chamber wall at a forward sealing plate level and into the rearward chamber wall at a rearward sealing plate level, wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition (see annotated figure 2 below).  

    PNG
    media_image2.png
    454
    884
    media_image2.png
    Greyscale


However, Airey does not teach the axial partition when viewed in an axial cross section, extending into the forward chamber wall at a forward sealing plate level and into the rearward chamber wall at a rearward sealing plate level.

In another prior art, Sicard (U.S. Pre-Grant Publication No. 2014/0356172) teaches a rotor blade for disposition in a hot gas duct of a turbomachine, the rotor blade (96; figure 3) comprising: an airfoil (airfoil of blade 96 shown; figure 3); an inner platform (100) radially inwardly of the airfoil (as shown; figure 3), the inner platform having a chamber formed in the platform (cavities 92 and 94), the chamber being radially outwardly bounded by an inner shroud of the inner platform and axially bounded between a forward chamber wall and a rearward chamber wall of the inner platform (see annotated figure 3 below); a forward sealing plate disposed at the forward chamber wall extending axially forwardly away from the chamber (see annotated figure 3 below); a rearward sealing plate disposed at the rearward chamber wall extending axially rearwardly away from the chamber (see annotated figure 3 below); and an axial partition (90) disposed in the chamber, the axial partition dividing the chamber into a (92) and a radially outer chamber wall region (94), the axial partition when viewed in an axial cross section, extending into the forward chamber wall at a forward sealing plate level and into the rearward chamber wall at a rearward sealing plate level (separator wall 90 at the level of fillets of the forward and rearward sealing plates; figure 3). 

    PNG
    media_image3.png
    562
    833
    media_image3.png
    Greyscale


However, Sicard does not teach wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition.
There is no apparent motivation to modify the prior arts to create the claimed invention. Applicant’s disclosure teaches that the specific orientation of the axial partition has a criticality in (paragraph [0035]). Because the applicant demonstrated the criticality of a specific limitation, it would not be obvious to modify the prior arts to create the claimed shape without a motivation.  


Claims 15-29 contain allowable subject matter by virtue of their dependency on claim 14.

Claim 30 contains allowable subject matter because there is no motivation to modify the prior arts to create the claimed invention.
Claim 30 only differs from claim 14 in that claim 30 requires wherein the axial partition has a front upper planar surface defining a front upper plane and a front lower planar surface defining a front lower plane, the forward sealing plate, without consideration of any fillet, extending at least partially between the front upper plane and the front lower plane at a side of the forward chamber wall opposite the axial partition.  Similar to claim 14, Airey does not teach the axial partition when viewed in an axial cross section, extending into the forward chamber wall at a forward sealing plate level and into the rearward chamber wall at a rearward sealing plate level and Sicard does not teach wherein, the axial partition has a rear upper planar surface defining a rear upper plane and a rear lower planar surface defining a rear lower plane, the rearward sealing plate, without consideration of any fillet, extending at least partially between the rear upper plane and the rear lower plane at a side of the rearward chamber wall opposite the axial partition.
Similar to claim 14, there is no apparent motivation to modify the prior arts to create the claimed invention. Applicant’s disclosure teaches that the specific orientation of the axial partition has a criticality in preventing mixing and thus an increase in sealing fluid temperature, which is advantageous with respect to gap stability (paragraph [0035]). Because the applicant 

Claim 31 contains allowable subject matter “wherein, when viewed in the axial cross section, the axial partition is connected to the forward chamber wall at a different level than the rearward chamber wall to accommodate different levels of the forward and rearward sealing plates”.
Claim 31 only differs from claim 14 in that claim 31 requires the abovementioned allowable subject matter. No prior art of record sufficiently teaches the allowable subject matter.

Claim 32 also contains allowable subject matter by virtue of their dependency on claim 31. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Demers (U.S. Patent No. 6,402,471) teaches an axial partition extending into the forward sealing plate and the rear sealing plate. However, Demers does not teach two chambers in the platform divided by the axial partition.
Pack (U.S. Patent No. 9,719,363) teaches an axial partition extending into the forward sealing plate and the rear sealing plate. However, Pack’s axial partition is not in a platform of a rotor blade. Instead, Pack only teaches rim seal spacer having an axial partition.
Mercadante (U.S. Patent No. 5,415,526) teaches an axial partition extending into the forward sealing plate. However, Mercadante’s axial partition does not extend into the rear sealing plate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745